Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I. in the reply filed on 12/7/21 is acknowledged.
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected grouping of inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/7/21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims are confusing as to intent because even though the claims refer to a process they lack any positive process step(s) that are indicative that a process is in fact being defined by the claims.  Accordingly, it can not be determined what process operations, if any, are intended to be defined by the limits of the claims and/or if a process is intended to be defined by the claims.
	Appropriate correction is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fatutto (4,120,834) in view of Liemenstoll et al.(2010/0210748).
	Fatutto discloses methods for forming rigid foams by mixing and reacting (i.) polyol(s) prepared from crude MDI ( a pMDI that includes triisocyanates) and polyol(s), including particularly diethylene glycol, in amounts as defined by claim 8, (ii.) flame retardant (tris-chloroethyl phosphate), in amounts as defined by claim 10, (iii.)blowing agent (trichlorofluoromethane), catalyst (dimethylcyclohexylamine & trimethylamine & potassium acetate), conventional polyols if needed, and an isocyanate component, including those as claimed by claim 11, added at excess, sufficient to meet the Index values of claim 9 (column 1 line 49 – column 2 line 26, Examples 2-6 and claims).  Owing to the closeness of the make-up between the triurethane triols of Fatutto and the instant claims, difference in the patentable sense is not seen to be evident in the manner in which they are describe do be formed by claim 7.
	Fatutto differs from applicants’ claims in that it does not particularly define specific conventional polyols to be utilized in the preparations of its disclosure.  However, Liemenstoll et al. discloses polyols  as defined by component A1.2 of applicants’ claims, including those in overlap with those defined by claims 2-5, for use in making polyurethane foams that include rigid foams (see abstract, and paragraphs . 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art, including the cited Fatutto or Liemenstoll et al. references, taken alone or in combination with each other or other prior art, are insufficient in their teaching or fair suggestion of the use of triurethane triols having structures as defined by claim 6 in methods of making rigid PUR/PIR foams as defined by the claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nagashima, Awahara et al. and Tozune et al. are cited for their disclosures of relevant reactant materials in the relevant arts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JOHN M COONEY/                Primary Examiner, Art Unit 1765